DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The responses filed 7-16-2021 and 3-23-2021 have been entered into the record.
The substitute specification filed 7-16-2021 has been entered into the record.

Election/Restrictions
Applicant’s election of Group I and species of SEQ ID NO:6 and CD28 as the costimulatory domain.  Claims 1-3, 5-8 and 10-13 read on the elected species in the reply filed on 3-23-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from consideration as drawn to a non-elected species.  Claims  9, 14 and 15 are withdrawn from consideration as drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement filed 7-23-2021 has been considered.  An initialed copy is enclosed.

Priority
This application claims priority to US Provision 62/664,629 filed 4-30-2018.  The written description of this priority application lacks written description for the now claimed invention.  In order for patent application to receive benefit of earlier filing date from prior application pursuant to 35 USC 119, the earlier-filed applicant must contain disclosure which complies with first paragraph of 35 USC 112 for each claim in the later filed application and acquires earlier filing date only if it could have been added to earlier application without introducing new matter.  Here the instant claims do not find support in this provisional document.
	The date assigned to the instantly claimed invention is the filing date of provisional application 62/741,224 filed 10-4-2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 108251442 A, published 7-6-2018 and English machine translation thereof (NB all citations are referenced to the machine translation).
The ‘442 patent teaches a nucleic acid and amino acid sequence encoding a chimeric antigen receptor comprising FLT3L (SEQ ID NO:3; 133 amino acids long and 100% identical as compared to SEQ ID NO:5 and 6) fused to CD8alpha (transmembrane domain)-4-1BB (costimulatory domain)-CD3zeta (intracellular signaling domain) (see Figures 1-5).  The ‘442 patent teaches that the intracellular region costimulatory region can comprise CD28 or 4-1-BB connected in series with CD3zeta (see page 1, 4th paragraph).  The nucleic acid can also encode a signal peptide that directs the transfer of to the extracellular space at the amino terminus of the chimeric antigen receptor (paragraphs bridging pages 2-3; i.e. additional amino acids from the N-terminal end).   The FLT3 binding domain is linked by the hinge region to the transmembrane region, and the hinge region is preferable CD8alpha (i.e. additional amino acids extending from the C-terminal end).  The nucleic acid encodes a transmembrane domain and lists suitable members.  The nucleic acid includes an intracellular signal transduction region further comprising a costimulatory factor where the costimulatory domain can be from at least OX40, CD27, CD28 or 4-1-BB (page 3, 6th paragraph).  Preferably the costimulatory factor domain is CD28 or 4-1BB or an amino acid sequence having 90-99% identity thereto.  The ‘442 patent teaches that any peptide chain may be inserted as a spacer at a suitable position between the antigen recognition region, the hinge region, the transmembrane region and the intracellular signal region (page 3, paragraph 10).  The nucleic acid encoding the CAR can be 
As such, the ‘442 patent anticipates the claimed invention.

Claims 1, 5, 6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al (Journal of Hematology and Oncology, 11:60 pages 1-12, published on line May 2, 2018; of record).

Wang et al teach nucleic acids, vectors and T cells comprising a chimeric antigen receptor where the extracellular binding domain is FLT3 ligand (see Figure 1 and Results page 4, column 1).  The structure of the nucleic acids is a CD8alpha leader, FLT3L binding domain, CD8 alpha hinge and transmembrane domains and an intracellular domain with 4-1BB and CD3zeta signaling domains.  Wang et al disclose the insertion of the nucleic acid in a lentiviral construct and manufacture of chimeric antigen receptor T cells, expression or the chimeric antigen receptor and effective redirected T cell cytotoxicity (see Figure 2, page 5 and legend therein; page 6, column 1).  Wang et al teach that the chimeric antigen receptor T cells prolonged survival in AML mice (see Figure 4, page 8).  As such, Wang et al anticipates the instantly claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645